            Case 1:20-cv-02262-EGS Document 66 Filed 10/22/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    THERESA RICHARDSON, et al.,

                                    Plaintiffs,

           v.
                                                          Civil Case No. 20-cv-02262 (EGS)
    DONALD J. TRUMP, in his official capacity
    as President of the United States, et al.,

                                   Defendants.



                  PLAINTIFFS’ EMERGENCY MOTION TO ENFORCE AND
                MONITOR COMPLIANCE WITH PRELIMINARY INJUNCTION
                 AND REQUEST FOR EXPEDITED BRIEFING AND HEARING

          The above-captioned Plaintiffs hereby move the Court to order relief necessary to ensure

Defendants’ immediate compliance with the Court’s preliminary injunction order (the “Order,”

ECF No. 64). Plaintiffs have submitted a memorandum in support of their motion and the

exhibits attached thereto, and a proposed Order.

          Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel discussed this motion in good faith

with Defendants’ counsel to determine whether there is any opposition to the relief sought and to

narrow any areas of disagreement. Defendants do not consent to the relief requested in this

motion and have indicated that they intend to submit a full opposition to this motion.1


1
    In their email confirming their opposition to this motion, Defendants’ counsel stated:
          We explained to you, in great depth, that USPS does not maintain this data in the
          ordinary course, and cannot put it together without great burden. And even then,
          the data will be unverified, and unreliable. On top of that, it would consume critical
          resources from people who should be focusing on election mail, thus undermining
          the whole purpose of Plaintiffs’ lawsuit. Accordingly, we do not consent to your
          requested relief. We ask that you append this e-mail to your motion, and make
          clear that USPS intends to file a full substantive opposition to your request.
                                                    1
         Case 1:20-cv-02262-EGS Document 66 Filed 10/22/20 Page 2 of 3




       Defendants’ noncompliance with the Court’s Order only two weeks before the November

3, 2020 election threatens irreparable harm to Plaintiffs and necessitates immediate relief.

Plaintiffs therefore request that the Court (1) schedule and hold a hearing via teleconference or

video conference on or before Tuesday, October 27, 2020, to address additional equitable relief

necessary to ensure compliance, (2) order Defendants to produce certain updated, current data

regarding mail delivery timelines no later than 12 hours before that hearing, and (3) order

Defendants to produce that data, going forward, on a daily basis.

       Given the urgency of this matter, Plaintiffs respectfully request that the Court direct

Defendants to file a response, if any, to Plaintiffs’ Emergency Motion to Enforce Preliminary

Injunction by 5:00 PM Eastern on Friday, October 23, 2020.




                                                 2
        Case 1:20-cv-02262-EGS Document 66 Filed 10/22/20 Page 3 of 3




Dated: Washington, D.C.
       October 22, 2020
                                          Respectfully submitted,

                                          BERG & ANDROPHY

                                           /s/ David H. Berg
                                          David H. Berg
                                          (Admitted pro hac vice)
                                          Joel M. Androphy
                                          D.D.C. Bar No. 999769
                                          James W. Quinn
                                          (Admitted pro hac vice)
                                          Bronwyn M. James
                                          (Admitted pro hac vice)
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          Tel: (646) 766-0073

                                          Attorneys for Plaintiffs

                                          OF COUNSEL:

                                          Kathryn Page Berg
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          (Admitted pro hac vice)
                                          Tel: (646) 766-0073




                                      3
